JOURNAL ENTRY AND OPINION
{¶ 1} On October 28, 2008, relator Natuan Williams commenced this mandamus action against the Cuyahoga County Judge and Prosecutor to compel them to forward a copy of their motion in opposition and for Judge Villanueva to issue findings of fact and conclusions of law pursuant to the motion of plain error Williams filed in State v.Williams, Cuyahoga County Court of Common Pleas Case No. CR-02-431166 on August 25, 2008. On December 9, 2008, respondents filed a motion for summary judgment. For the following reason, we grant the motion for summary judgment. *Page 3
 {¶ 2} Initially, we note that the petition is fatally defective. Williams failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a).State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077; State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899.
 {¶ 3} Nevertheless, attached to the motion for summary judgment is a copy of a journal entry which indicates that on December 8, 2008, Judge Villanueva denied Williams' second petition for post-conviction relief. Since this is Williams' second post-conviction relief petition, Judge Villanueva does not have a duty to issue findings of fact and conclusions of law. Stewart v. Judge Daniel O. Corrigan (Apr. 11, 2002), Cuyahoga App. No. 80639. Accordingly, since Judge Villanueva denied Williams' motion, we find that Williams' petition for a writ of mandamus is moot. State ex rel. Grant v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga Cty. Court of CommonPleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
 {¶ 4} Accordingly, we grant Judge Villanueva's motion for summary judgment and deny Williams' petition for a writ of mandamus. Relator to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ. R. 58(B).
Writ denied.
  MARY EILEEN KILBANE, P.J., and CHRISTINE T. McMONAGLE, J., CONCUR *Page 1